Citation Nr: 9933173	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurogenic bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.

This appeal arises from a rating decision dated in June 1992 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claim seeking entitlement to service connection for a 
neurogenic bladder.  The veteran perfected her administrative 
appeal with respect to this claim, and the Board remanded the 
claim for additional development in March 1996 and November 
1997.  In June 1999, the RO affirmed its denial.


FINDING OF FACT

The veteran first reported bladder symptoms during service, 
and has received ongoing treatment for bladder symptoms since 
her service; a VA physician has stated that the veteran has 
urge incontinence which may be due to her pelvic operations, 
to include a salpingo-oophorectomy during service in 1991.


CONCLUSION OF LAW

Urge incontinence was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially asserts that she developed a 
neurogenic bladder during service.  In June 1992, the RO 
denied the veteran's claim for service connection for a 
neurogenic bladder.  In March 1996 and November 1997, the 
Board remanded this claim for additional development.  After 
the requested development was performed, the RO affirmed its 
denial in June 1999.

The relevant medical evidence is summarized as follows:  
Service medical records include the veteran's enlistment 
examination report, dated in October 1988, which shows that 
her genitourinary system was clinically evaluated as normal.  
Service medical records, dated in April 1991, show that the 
veteran was treated for a yeast infection.  A separation 
examination report, dated in July 1991, shows that the 
veteran's genitourinary system was clinically evaluated as 
normal.  The accompanying report of medical history shows 
that the veteran indicated that she had "frequent or painful 
urination."  A Southwest Asia demobilization/redeployment 
medical evaluation, dated in July 1991, shows that the 
veteran reported that she had urinary problems.  

Post-service medical records show that the veteran underwent 
urodynamics at the Wright-Patterson Air Force Base in 
November 1991, and that the diagnosis was that she had urge 
incontinence.  A January 1992 treatment report contains an 
assessment of unstable bladder, and notes that the symptoms 
were successfully treated with Ditropan.  In mid-February 
1992, the veteran was admitted to a VA hospital for about ten 
days for further studies made with regard to several 
different disorders, including a neurogenic bladder.  The 
discharge summary shows that the veteran had a history that 
included a total abdominal hysterectomy in 1982 and a 
bilateral salpingo-oophorectomy in February 1991.  Her 
discharge medications included 5 mg Ditropan b.i.d.  VA 
outpatient reports, dated in 1992, show that the veteran was 
treated for complaints of urinary urgency and occasional 
incontinence which she reported dated back to June 1991, 
while in Saudi Arabia.  It was noted that she was taking 5 
milligrams (mg) of Ditropan twice a day (b.i.d.).  

The veteran was afforded a VA examination in April 1993.  The 
veteran reported that her symptoms had continued.  The 
impression was multiple somatic complaints of unknown 
etiology.

A VA physician's opinion, dated in June 1996, notes that the 
veteran reported a history of multiple gynecological 
surgeries.  The assessment was that the veteran had a 
neurogenic bladder with symptomatic improvement with 
Ditropan.  

A letter from a physician at the University of Florida's 
College of Medicine (UFCM), dated in August 1996, shows that 
the veteran reported occasional urinary frequency, and 
microhematuria.  The examiner wrote that the diagnosis of a 
neurogenic bladder was difficult to understand, given that 
the veteran's urinary frequency was only occasional.  The 
impression was that there was no evidence of any neurological 
impairment.  

VA reports, dated in August 1996, show that the veteran 
complained of urinary incontinence, frequency and urgency 
that had been only moderately affected by medication.  A 
bladder washing and an ultrasound of the abdomen were normal, 
and a cystoscopy was unremarkable.  A cytopathology report 
shows operative findings of hematuria.  The diagnosis was a 
neuropathic bladder.

The veteran was afforded a VA bladder examination in July 
1996.  She reported that she had a neurogenic bladder, with 
incontinence that had been improved with Ditropan.  The 
impression was that the veteran had some degree of stress 
urinary incontinence which was made better by Ditropan.  In 
the second of two addendums dated in December 1996, the 
examiner stated that at present he was unable to detect any 
single entity that described the veteran's multiple 
complaints.  

In March 1999, the veteran was afforded a VA genitourinary 
examination.  A review of the examination report shows that 
the examiner summarized the veteran's medical history, which 
includes a uterine suspension in 1973, bilateral tubal 
ligation in 1974, hysterectomy for menorrhagia in 1982, and 
an salpingo-oophorectomy in 1991 for entrapped ovaries and 
severe abdominal pain.  The examiner stated that the veteran 
has urge incontinence which may be related to one or more of  
her four prior pelvic operations.  The examiner further 
stated that the veteran has uninhibited bladder contractions 
which have been improved with oxybutynin chloride, which she 
will need to continue indefinitely.

The Board finds that service connection for urge incontinence 
is warranted.  As an initial matter, the Board notes that 
physicians have diagnosed the veteran's condition primarily 
as either a neurogenic bladder or as urge incontinence, and 
the Board finds that the preponderance of the evidence shows 
that the veteran has urge incontinence.  In this regard, the 
Board finds that the March 1999 VA examination report, which 
diagnosed urge incontinence, is particularly probative on 
this issue as this report was based on a review of the claims 
file, it includes an account of the veteran's life history 
and subjective complaints, and it provides objective clinical 
findings.  The Board further points out that the March 1999 
VA examiner's diagnosis of urge incontinence is supported by 
Wright-Patterson Air Force Base records, and is otherwise 
consistent with UFCM records and the July 1996 VA examination 
report.  

As to the required nexus to service, a review of the records 
shows that the veteran underwent three pelvic operations 
prior to service, and a salpingo-oophorectomy during service, 
in February 1991.  The first evidence of bladder symptoms is 
dated in June 1991, and the veteran has received continuous 
treatment for bladder symptoms from June 1991 to the present.  
When this history is combined with the March 1999 VA 
examiner's opinion, suggesting a possible relationship 
between the veteran's urge incontinence and her pelvic 
operations (to include a salpingo-oophorectomy during service 
in 1991), it appears that the pertinent evidence is in a 
state of equipoise as to the question of whether the 
veteran's urge incontinence is related to her service.  
Accordingly, resolving all doubt in the veteran's favor, the 
Board finds that service connection is warranted for urge 
incontinence.  


ORDER

Service connection for urge incontinence is granted, subject 
to provisions governing the payment of monetary benefits.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

